



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Lin, 2017 ONCA 124

DATE: 20170213

DOCKET: C60564

Hoy A.C.J.O., Doherty and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Rong Lin

Appellant

Tung-Chieh Wu, for the appellant

Andrew Cappell, for the respondent

Heard and released orally: February 9, 2017

On appeal from the decision of the Summary Convictions
    Appeal Court, dated May 15, 2015 by Justice Gary T. Trotter of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on November
    22, 2013 by Justice Heather A. McArthur of the Ontario Court of Justice.

ENDORSEMENT

[1]

The applicant, Rong Lin, seeks leave to appeal from the order of the
    Summary Conviction Appeal Court Judge (the SCACJ) dismissing his appeal for
    conviction for assault.

[2]

The applicant was represented at trial by a law student associated with
    Downtown Legal Services (DLS), a legal aid clinic associated with the Faculty
    of Law, University of Toronto.  The applicants file was supervised by a DLS
    lawyer.  At trial, the applicant did not raise the issue of whether the strip
    search conducted on him after his arrest violated his
Charter
rights.
    Before the SCACJ, he argued that this was because he received ineffective legal
    representation.

[3]

In para. 15 of his reasons, the SCACJ wrote the following:

I accept that Mr. Lin was strip searched at the police station.
    This is clear from the disclosure materials. A strip search would have been
    reasonable in the circumstances given that Mr. Lin was being held for a bail
    hearing and would have been required to interact with other detainees. I am
    dubious of Mr. Lins account concerning the manner of his strip search,
    particularly since he failed to mention this to the DLS lawyer and student, and
    because he made no mention of it at trial. Moreover, the response of DLS was a
    reasonable exercise of professional judgment in all the circumstances.

[4]

Leave to appeal following a summary conviction appeal is
    limited to questions of law alone. The applicant must also show that the case
    either raises a question of law that has significance to the administration of
    justice beyond the four corners of the case, or that there appears to be clear
    error that is relevant only to the specific case: see
R. v. R.R.
, 2008 ONCA 497, 234 C.C.C. (3d) 463.

[5]

The applicant seeks to argue that the SCACJ erred in:

1.

concluding that the strip search would have been reasonable in the
    circumstances in the course of assessing the quality of the representation that
    the applicant received;

2.

refusing to admit the fresh evidence regarding the manner that the strip
    search performed on the applicant was conducted that the applicant had sought
    to adduce on appeal;

3.

concluding that the elements of the offense of assault were proven; and

4.

concluding that the applicant received a fair trial.

[6]

The applicant also seeks to argue that his right to procedural fairness
    on this appeal is prejudiced because there is no audio recording and no
    transcript of the hearing before the SCACJ.

[7]

The SCACJs determination, at para. 15 of his reasons, is a
    determination about the reasonable exercise of judgment in the particular
    circumstances of this case. It does not extend beyond the four corners of this
    case and it is not clearly wrong. Nor do the other issues raised by the applicant
    meet the test in
R. v. R.R.

[8]

Accordingly, this application is dismissed.

Alexandra
    Hoy A.C.J.O.

Doherty J.A.

B.W. Miller J.A.


